                                                                      Case 2:16-cv-02339-JCM-PAL Document 104 Filed 03/27/20 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for Bank of America, N.A.
                                                            8
                                                            9                                      UNITED STATES DISTRICT COURT

                                                            10                                          DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   BANK OF AMERICA, N.A.,                            Case No.: 2:16-cv-02339-JCM-PAL
                      LAS VEGAS, NEVADA 89134




                                                            12                Plaintiff,
AKERMAN LLP




                                                                                                                   STIPULATION     AND      ORDER
                                                            13   v.                                                DISMISSING ACTION AS TO SOLERA
                                                                                                                   AT STALLION MOUNTAIN UNIT
                                                            14   SOLERA AT STALLION MOUNTAIN UNIT                  OWNERS' ASSOCIATION
                                                                 OWNERS'       ASSOCIATION;       SFR
                                                            15   INVESTMENTS POOL 1, LLC; and NEVADA
                                                                 ASSOCIATION SERVICES, INC.,
                                                            16

                                                            17           Defendants.
                                                                 SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                            18   limited liability company,
                                                            19                Counter/cross-claimant,
                                                            20   v.
                                                            21   BANK OF AMERICA, N.A.; PAUL                  O.
                                                                 PARTON, an individual; CORNELIA              A.
                                                            22   PARTON, an individual,
                                                            23                Counter-Defendant.
                                                            24

                                                            25                PLEASE TAKE NOTE that Bank of America, N.A. (BANA) and Solera at Stallion
                                                            26   Mountain Unit Owners' Association (Solera), by and through their respective counsel of record,
                                                            27   hereby stipulate and agree that the above-entitled action shall be dismissed with prejudice in
                                                            28

                                                                 52516367;1
                                                                    Case 2:16-cv-02339-JCM-PAL Document 104 Filed 03/27/20 Page 2 of 2




                                                            1    accordance with Fed. R. Civ. P. 41(a)(2) as to, and only as to, BANA's claims against Solera. Each

                                                            2    party shall bear its own attorney's fees, prejudgment interest, and costs of suit.

                                                            3                 DATED this 27th day of March, 2020.

                                                            4    AKERMAN LLP                                            LIPSON NEILSON P.C.
                                                            5
                                                                 /s/ _Jamie K. Combs____________________                /s/ David T. Ochoa_____________________
                                                            6    ARIEL E. STERN, ESQ.                                   KALEB D. ANDERSON, ESQ.
                                                                 Nevada Bar No. 8276                                    Nevada Bar No. 7582
                                                            7    JAMIE K. COMBS, ESQ.                                   DAVID T. OCHOA, ESQ.
                                                                 Nevada Bar No. 13088                                   Nevada Bar No. 10414
                                                            8    1635 Village Center Circle, Suite 200                  9900 Covington Cross Drive, Suite 120
                                                            9    Las Vegas, NV 89134                                    Las Vegas, NV 89144

                                                            10   Attorneys for Bank of America, N.A.
                                                                                                                        Attorneys for Solera at Stallion Mountain Unit
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                          Owners' Association
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13                                                   ORDER
                                                            14                IT IS SO ORDERED.
                                                            15

                                                            16                                           _________________________________________
                                                                                                         UNITED STATES DISTRICT COURT JUDGE
                                                            17                                                     March 30, 2020
                                                                                                         DATED: _________________________________
                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    2
                                                                 52516367;1
